Citation Nr: 9916385	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-28 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a substantive appeal to the Regional Office's 
denial of a claim of entitlement to service connection for 
asthma, was timely.

2.  Whether a substantive appeal to the Regional Office's 
denial of a claim of entitlement to service connection for a 
skin disorder, to include dermatitis, was timely.

3.  Whether a substantive appeal to the Regional Office's 
denial of a claim of entitlement to an evaluation in excess 
of 20 percent for lumbar strain, was timely.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1991 to December 
1992, as well as one year and four months of prior active 
duty.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio which denied the claims on appeal.  


REMAND

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either a Department of Veterans Affairs (VA) Form 1-9, or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (1998).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present specific arguments relating to errors of fact or law 
made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. 
at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. § 20.303 (1998).

In a July 1994 rating decision the RO, among other things, 
granted service connection for lumbar strain, evaluated as 10 
percent disabling, and denied service connection for asthma 
and for dermatitis.  The veteran was notified of this 
decision that same month.  In September 1994, the veteran 
filed her NOD to this decision, expressing disagreement with 
the assigned ratings for lumbar strain, and with the denial 
of service connection for asthma and dermatitis.  The RO 
issued an SOC in November 1994.  The veteran's substantive 
appeal was not received until September 1995, more than one 
year after the notification of the rating decision was 
mailed, and more than sixty days after the SOC was issued.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed a timely notice of disagreement to a 
rating decision denying the benefit sought, the RO has issued 
a Statement of the Case and the veteran has then filed a 
timely substantive appeal.  38 U.S.C.A. § 7105; Roy, 5 Vet. 
App. at 554.  Without a timely substantive appeal to the 
Board of Veterans' Appeals, this Member may not exercise 
jurisdiction over the service connection and increased rating 
claims.  Accordingly, as "jurisdiction does indeed matter 
and it is not 'harmless' when the VA during the claims 
adjudication process fails to address threshold issues," 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); and as "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding, AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 1991), the Board is unable to exercise jurisdiction 
over the issues of entitlement to service connection for 
asthma and dermatitis, and entitlement to an evaluation in 
excess of 20 percent for lumbar strain.

In a supplemental statement of the case in October 1996 the 
RO acknowledged the apparent lateness of the appeal.  The RO 
pointed out that the hearing officer had stated at the 
hearing in January 1996 that the issues were accepted as 
being on appeal.  In view of the fact that the RO 
acknowledged the untimeliness of the substantive appeal, but 
notified the veteran that jurisdiction was nevertheless being 
exercised, for the Board to dismiss the claim now would mean 
that the veteran would not have had an opportunity to present 
evidence and arguments on this issue. (The RO can consider 
the veteran's hearing in January 1996 as an attempt to reopen 
her claim if the Board's final determination is that a timely 
appeal was not in fact filed by the veteran.)

In any event, the Board finds that due process requires that 
the veteran be presented an opportunity to explain whether 
she in fact filed a timely appeal in her 1994 claim or to 
explain why she did not file the appeal in a timely manner as 
prescribed by law.  Accordingly this case is REMANDED for the 
following action:
 
The RO should issue a Supplemental 
Statement of the Case, addressing the 
issue of whether the veteran's 
substantive appeal to the RO's July 1994 
rating decision was timely filed.  The 
veteran should be given sixty days to 
respond and provide evidence.  The case 
should then be returned to the Board if 
otherwise in order.  

The purpose of this REMAND is to provide due process.  No 
action is required of the appellant until she is notified.



	



                                     	
BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




